DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 29 April 2019 and 23 May 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to because of the following:
   Figures 1-6:  Lines, numbers and letters not uniformly thick and well defined, clean, durable, and black (poor line quality).
      The reference numerals, Figure designations, representations, and lines are blurry as they have a dot matrix background, which distorts the view.

   Figures 1a, 2-3, and 6:  Numbers, letters, and reference characters must be at least .32 cm (1/8 inch) in height.  See 37 C.F.R. 1.84(p)(3).


The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
   Reference numeral "1" does not appear within Figure 1a as suggested on page 17, page lines 22-23.


The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
   Reference numeral "61", as shown in Figure 6 does not appear within the written specification.

   Providing an analyzer having first and second cavities and first and second detectors as recited in claim 7. 
  Providing an analyzer using a detector that is a mass spectrometer or an optical detector as recited in claim 14.
 
No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities:
   Page 1, page line 1:  The first sentence of the application should provide information regarding priority benefits of the application.
   Page 1, page line 1:  The phrase -- Background of the Invention -- or something similar should be used to introduce the first paragraph.
   Page 1, page line 1:  The term "analyser" should be corrected to read
-- analyzer --.  Applicant has chosen to correct the spelling in the claims; and the specification should be consistent with the claim terminology.
   Page 1, page line 2:  The article -- a -- should be inserted prior to the term "gaseous".
   Page 2, page line 6:  The term "at" should be deleted; and the term "form" should be corrected to read -- from --.
   Page 2, page line 9:  Should the term "which" be corrected to read -- with --?

   Page 2, page line 15:  The phrase -- Summary of the Invention -- or something similar should be inserted prior to the introduction of the following paragraph or statement.
   Page 3, page line 1:  A -- comma -- should be inserted after the term "example".
   Page 3, page line 7:  The term "respectively" appears to be incorrectly used here.  Respectively means separately and in the order already mentioned.  It is used when describing two or more items that refer back to a previous statement.  It appears that Applicant is using the term to provide clarification of the term "components.  Perhaps the term "respectively" should be corrected to read -- or --.
   Page 3, page line 8:  The term "respectively" appears to be incorrectly used here.  Perhaps the term respectively" should be deleted.
   Page 3, page line 11:  The phrase "to traverse" should be corrected to read
-- of traversing --.
   Page 3, page line 16:  The term "analysed" should be corrected to read
-- analyzed --.
  Page 3, page line 18:  A -- comma -- should be inserted after the term "Consequentially".
   Page 3, page line 20:  The first occurrence of the article "the" should be deleted; and a -- comma -- should be inserted after the term "Accordingly".
   Page 3, page line 21:  The term "or" should be deleted.

-- analyzed --.
   Page 3, page line 24:  The term "respectively" appears to be incorrectly used here.  Perhaps the term "respectively" should be corrected to read -- or --.
   Page 3, page line 28:  A -- semicolon -- should be inserted after the term "surface".
   Page 4, page line 1:  The term "respectively" appears to be incorrectly used here.  Perhaps the term "respectively" should be deleted.
   Page 4, page lines 26, 27, and 31:  The term "respectively" appears to be incorrectly used here.  Perhaps the term "respectively" should be corrected to read
-- or --.
   Page 5, page lines 4, 15:  The term "respectively" appears to be incorrectly used here.  Perhaps the term "respectively" should be corrected to read -- or --.
   Page 5, page line 12:  The terms -- acetone -- and -- formaldehyde -- should not be capitalized as they are not proper nouns.
   Page 5, page line 16:  A -- comma -- should be inserted after the term "example".
   Page 5, page line 21:  The term "respectively" appears to be incorrectly used here.  Perhaps the term "respectively" should be corrected to read -- , specifically, --.
   Page 5, page lines 25, 26, 27 and 28:  The term "analyser" should be corrected to read -- analyzer --.
   Page 6, page lines 1, 2, and 9:  The term "analyser" should be corrected to read -- analyzer --.

-- analyzed --.
   Page 6, page line 20:  A -- comma -- should be inserted after the term "particular".
   Page 6, page line 24:  A -- comma -- should be inserted after the term "Furthermore".
   Page 7, page line 9:  A -- comma -- should be inserted after the term "Naturally".
   Page 7, page line 15:  The article -- the -- should be inserted prior to the term "membrane".
   Page 7, page lines 17 and 18:  A -- hyphen -- should be inserted between the terms "tube" and "shaped".
   Page 7, page line 27:  The term "analyser" should be corrected to read
-- analyzer --.
   Page 8, page lines 3, 6, 12, 26, and 29:  The term "analyser" should be corrected to read -- analyzer --.
   Page 8, page line 11:  A -- comma -- should be inserted after the term "membrane".
   Page 8, page lines 11 and 12:  The term "respectively" appears to be incorrectly used here.  Perhaps the term "respectively" should be corrected to read
-- or --
   Page 8, page line 16:  A -- comma -- should be inserted after the term "case".

   Page 8, page line 31:  A -- comma -- should be inserted after the term "cavity".
   Page 9, page line 1:  A -- comma -- should be inserted after the term "cavity".
   Page 9, page lines 3, 13, 18, and 32:  The term "analyser" should be corrected to read -- analyzer --.
   Page 9, page line 26:  The term "travers" should be corrected to read
-- traverse --; and the term "respectively" appears to be incorrectly used here.  Perhaps the term "respectively" should be corrected to read -- , specifically, --.
   Page 10, page lines 2 and 16:  A -- comma -- should be inserted after the term "example".
	   Page 10, page line 15:  The conjunction -- and -- should be inserted after the semicolon.
   Page 10, page lines 18 and 28:  A -- comma -- should be inserted after the term "particular".
	   Page 10, page lines 18, 21, 27, and 28:  The term "analyser" should be corrected to read -- analyzer --.
   Page 11, page line 16:  The term "respectively" appears to be incorrectly used here.  Perhaps the term "respectively" should be corrected to read -- , specifically, --.
   Page 11, page line 16:  A -- comma -- should be inserted after the term "example".
   Page 11, page line 21:  A -- comma -- should be inserted after both occurrences of the term "example".

   Page 11, page line 26:  A -- comma -- should be inserted after the term "particular". 
   Page 11, page line 28:  A -- comma -- should be inserted after both occurrences of the term "particular".
   Page 11, page line 30:  A -- comma -- should be inserted after the term "example".
   Page 12, page line 3 and 9:  The term "respectively" appears to be incorrectly used here.  Perhaps the term "respectively" should be corrected to read -- or --.
   Page 12, page line 16:  The numeral "5" should be corrected to read -- five --; and the term "micrometer" should be corrected to read -- micrometers --.
   Page 12, page line 28:  A -- colon -- should be inserted after the term "comprising".
   Page 12, page lines 29 and 30:  A -- comma -- should be inserted after each occurrence of the term "particular".
   Page 13, page lines 1, 3, 29 and 30:  A -- comma -- should be inserted after each occurrence of the term "particular".
   Page 13, page line 4:  A -- semicolon -- should be inserted after the term "detector".
   Page 13, page line 6:  The term "analyser" should be corrected to read -- analyzer"; and a -- comma -- should be inserted after the term "analyzer".

   Page 13, page lines 10, 11, 12, 16, and 17:  A -- comma -- should be inserted after the term "particular".
   Page 13, page line 11:  The article "an" should be corrected to read -- a --.
   Page 13, page lines 15, 22, and 32:  The term "analyser" should be corrected to read -- analyzer --.
   Page 13, page line 30:  The numeral "6" should be deleted since it does not appear that reference numerals are not utilized in the Summary of the Invention section of the specification.
   Page 13, page line 32:  The conjunction -- and -- should be inserted after the semicolon.
   Page 14, page line 1:  The term "respectively" appears to be incorrectly used here.  Perhaps the term "respectively" should be corrected to read -- and/or --.
   Page 14, page lines 11 and 17:  The term "analyser" should be corrected to read -- analyzer --.
   Page 14, page line 19:  The phrase
-- Brief Description of the Drawing Figures -- should be inserted prior to the next paragraph.
   Page 14, page line 25:  Description of Figure 1b does not appear to be correct since Figure 1b is a graph which does not appear to be described.
   Page 14, page line 26:  The term "target" should be corrected to read
-- Target --.

-- Detector --.
   Page 15, page line 1:  The term "detector" should be corrected to read
-- Detector --.
   Page 15, page line 2:  The period at the end of the statement should be replaced with a -- semicolon -- and the conjunction -- and --.
   Page 15, page line 3:  The term "sketch" should be corrected to read
-- Sketch --; and a -- period -- should be inserted after the numeral "1".
   Page 15, page line 4:  The phrase
-- Detailed Description of the Preferred Embodiments -- or something similar should be inserted prior to the paragraph.
   Page 15, page line 24:  Reference to -- Figure 1a -- should be made since reference numerals are being identified and described without indication of where they can be found.
   Page 16, page line 1:  The numeral "3" should be corrected to read -- three --.
   Page 16, page line 10:  It appears that the term "respectively" is inappropriate here.
   Page 17, page line 4:  The conjunction -- or --, or -- and -- or -- and/or -- should be inserted prior to the term "isoprene".
   Page 17, page line 5:  Either the second occurrence of the term "gas" should be deleted; or reference numeral "6" should be inserted after the second occurrence of the term "gas".

   Page 17, page lines 25, 26, and 28:  The term "respectively" has been incorrectly used here.  Perhaps the term -- or --, -- and --, or -- specifically -- should be used instead.
   Page 17, page line 27:  A -- comma -- should be inserted after the term "example".
   Page 18, page line 12:  The abbreviation "Fig. 1d" should be corrected to read-- Figure 1b -- since Applicant appears to be spelling the term "Figure" and there is not a Figure "1d".
   Page 18, page 17:  Reference numeral "3" should be deleted as the substrates are being referenced not the detector.
   Page 19, page line 1:  The term "Selective" should be corrected to read
-- selective --.
   Page 18, page line 10:  Reference numeral "2" should be deleted as the pores are being referenced not the membrane.
   Page 18, page lines 15 and 19:  Reference numeral "3" should be deleted as the resistance is being referenced not the detector itself.
   Page 18, page line 17:  The term "Ammonia" should be corrected to read
-- ammonia -- as the term is not a proper noun.
   Page 18, page line 22:  The term "Formaldehyde" should be corrected to read
-- formaldehyde -- as the term is not a proper noun.

   Page 19, page line 31:  The term "respond" should be corrected to read-- responds --; and the term "specific" should be corrected to read -- specifically --.
   Page 21, page line 5:  The article -- a -- should be inserted prior to the term "coating".
   Page 21, page line 17:  The article "the" should be deleted to allow the sentence to rad more coherently.
   Page 22, page line 4:  The article -- a -- should be inserted prior to the term "rather".
   Page 22, page line 6:  The numeral "6" should be corrected to read -- six --.
   Page 22, page line 27:  Reference numeral "3" should be deleted as the resistance is being referenced not the detector itself.
   Page 23, page line 20:  Reference numeral "3" should be deleted as the  performance is being referenced not the detector itself; and the numeral "20" should be corrected to read -- twenty --.
   Page 23, page line 22:  The numeral "5" should be corrected to read -- five --.
   Page 23, page lines 27 and 29:  Reference numeral "3" should be deleted as the calibration curve is being referenced not the detector itself.
   Page 23, page line 30:  Reference numeral "3" should be deleted as the response is being referenced not the detector itself.

  Page 24, page line 31:  Reference numeral "23" should be corrected to read
-- 43 -- since the support has been previously referenced with numeral "43" (page 15, page lines 25-26).
   
Appropriate correction is required.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
   Re claim 1, claim line 2:  The phrase "the gas phase" lacks antecedent basis.
   Re claim 1, claim line 3: A -- colon -- should be inserted after the term "comprising".
   	   Re claim 1, claim line 4:  The term -- configured -- should be inserted after the term "detector" in order to positively claim the "for detecting" phrase.
	   Re claim 1, claim lines 5, 8, 10, 13, and 15:  The "commas" should be replaced with -- semicolons --.  
	   Re claim 1, claim lines 10 and 17:  The conjunction "and" should be deleted because it is not clear that the conjunction is placed before the penultimate limitation.
	   Re claim 1, claim line 15:  The article -- the -- should be inserted prior to the term "composition".

	   Re claim 1, claim line 20:  The conjunction -- and -- should be inserted after the "semicolon".
	   Re claim 3, claim line 3/4:  The term -- first -- should be inserted prior to the term "membrane". 
   Re claim 4, claim line 2:  The term -- first -- should be inserted prior to the term "membrane".
	   Re claim 4, claim line 3:  The phrase "the direct flow" lacks antecedent basis.
	   Re claim 5, claim line 5:  A -- semicolon -- should be inserted after the term "opening".
   Re claim 6, claim lines 4, 6, and 8:  The "commas" should be replaced with
-- semicolons --.  
   Re claim 6, claim lines 6 and 10:  The conjunction "and" should be deleted because it is not clear that the conjunction is placed before the penultimate limitation.
   Re claim 6, claim line 10:  A -- semicolon -- should be inserted after the term "compound".
   Re claim 6, claim line 13:  The conjunction -- and -- should be inserted after the "semicolon".
   Re claim 7, claim lines 3 and 6:  The "commas" should be replaced with
-- semicolons --.
 	   Re claim 7, claim line 4:  The article -- the -- should be inserted prior to the second occurrence of the term "first".

	   Re claim 10, claim line 4:  A -- semicolon -- should be inserted after the term "mixture".
	   Re claim 11, claim line 3:  The article -- the -- should be inserted prior to the term "target".
	   Re claim 14, claim line 11:  A -- semicolon -- should be inserted after the term "detector".
 	   Re claim 18, claim line 2:  The term "step" should be corrected to read
-- steps -- since at least two steps are claimed.
	   Re claim 18, claim line 4:  The conjunction -- and -- should be inserted after the semicolon.
   Re claim 18, claim lines 5-6:  The phrase "the first mixture" lacks antecedent basis.
   Re claim 18, claim line 6:  The "comma" should be replaced with a 
-- semicolon --.  

Appropriate correction is required.





Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant claims, claim 1, page lines 14-15, that the membrane is capable of performing a chemical and physical separation of the composition of the complex gas mixture; however, the specification does not appear to provide support for chemical separation of the composition of the complex gas mixture as claimed.  Applicants disclose, page 5, page lines 8-10, physical separation of the composition based on pore size of the membrane.  Applicants also disclose, page 5, page lines 14-17, that the membrane has adsorption properties for separation the composition of the gas; but the specification recites that this separation is chemical.  The Examiner, however, disagrees 

Applicant claims, claim 7, claim lines 2-12, a first sensing cavity and a second sensing cavity, first and second membranes, and first and second detectors for detecting first and second target compound; however, the specification does not provide support for the structural concepts being claimed in light of the claim dependency.  The specification discloses a gas analyzer system that utilizes a sensing cavity and a detector.  The sensing cavity containing a detector is closed by a first membrane and used to detect a first target compound (page 7, lines 6-11) (Claim 1).  One embodiment sets forth that a second membrane which is interchangeable with the first membrane may be used to close the cavity and utilize the detector to detect a second target compound (page 7, line 27 through page 8, line 4) (Claim 6).  These two concepts are set forth in claims 1 and 6 from which claim 7 depends.  A second, different page 8, line 25 through page 9, line 3) sets forth a first cavity closed off by a first membrane and second sensing cavity closed off by a second membrane.  A first detector is placed in the first cavity and a second detector is placed within the second cavity.  The specification provides support for each of these embodiments, but does not appear to provide support for combining these two embodiments, which is being claimed in claim 7.  Thus, because the specification fails to provide support for combining embodiments, the Examiner argues that the claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Applicant claims, claim 18, claim lines 5-6, letting a complex gas mixture interact with the first mixture; however, the specification does not appear to provide support for the complex gas mixture to interact with the first gas mixture after the complex gas has been separated via a membrane to create the first gas mixture.  The specification disclose air or breath as a complex gas mixture being introduced to an analyzer (1).  The complex gas mixture contacts and traverses through a first membrane and/or a second membrane to form a first gas mixture or a second gas mixture for detection of a target compound.  After detection the analyzer may be flushed or purged with a complex gas, but not before the first mixture is allowed to contact a detector for detection of the target compound.  Thus, because the complex gas mixture does not interact with the separated first gas mixture, the Examiner argues that the claims 



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
   Re claim 1, claim line 8:  The recitation of the "membrane being separate" is unclear.  From what is the membrane separate? The membrane to be separate has to be separate from something else.  Is the membrane separate from itself, such that is comprised of multiple structures or pieces; or is the membrane separate from the detector or cavity as these are the only two structures previously claimed before the membrane is recited.
   Re claim 7, claim lines 2-12:  It is not clear how first and second sensing cavities and first and second detectors are being claimed in light of what has been previously claimed.  Claim 1 recites a first membrane, a cavity, and a detector to detect 
   Perhaps the claim dependency is incorrect and this claim should be depended from claim 1.
   Re claim 12, claim line 3:  The phrase "the second membrane" lacks antecedent basis.
   Re claim 12, claim line 4:  Which membrane is being references by the phrase "the membrane"?  Is it the first membrane, the second membrane, or both membranes?
      NOTE:  The examiner is interpreting "the membrane" to be at least one membrane.
   Re claim 13, claim line 3:  The term "respectively" is incorrectly used here; and makes the sentence unclear.
      NOTE:  The examiner the term "respectively" to mean and/or.
   Re claim 13, claim line 3:  The phrase the second membrane lacks antecedent basis.
   Re claim 14, claim lines 5, 6, 8, and 10:  The phrase "in particular" is indefinite because it is unclear whether the limitation(s) following the phrase are 
   Re claim 16, claim lines 4 and 8:  The phrase "in particular" is indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  Specifically, it is unclear if Applicant want consideration of the broad analysis (breath or air quality) or analysis that is narrower to a specific location of the gas.
   Re claim 18, claim line 5:  Is this the same "a complex gas mixture" as the one previously recited in claim 1, claim line 2?
   Re claim 18, claim line 6:  The term "respectively" is incorrectly used here; and makes the sentence unclear.
      NOTE:  The examiner the term "respectively" to mean and/or.
   Re claim 18, claim line 7:  It is not clear how the first gas mixture can traverse through the membrane when the first gas mixture has interacted with a complex gas mixture.  Does the first gas mixture still exist if it has been allowed to interact with the complex gas mixture?  How can the two mixtures be distinguished?  How is the first mixture detected by the first membrane if intermixing is occurring? 
   Re claim 18, claim lines 7-8:  Which "the membrane" is being referenced here.  The first membrane, the second membrane or both membranes?





(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


   Claims 7-8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
   Re claim 7, claim lines 2-12:  It is not clear how first and second sensing cavities and first and second detectors are being claimed in light of what has been previously claimed.  Claim 1 recites a first membrane, a cavity, and a detector to detect a first target compound.  Claim 6 recites that a second membrane is interchangeable with the first membrane, the same cavity, and the same detector to detect a second target compound.  Claim 7 now recites multiple cavities and multiple detectors, but the claim dependency still requires interchangeability of the membranes, a single cavity and detector, which are have been removed.
   Perhaps the claim dependency is incorrect and this claim should be depended from claim 1.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 10-13, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,745,796 (Abdelrahman et al.).
   With respect to the limitations of claim 1, Abdelrahman et al. disclose a gas analyzer for detection of a target compound in a complex gas mixture in a gas phase, the analyzer comprising:
      a detector (10) for detecting the target compound (col. 3, lines 66-68 and col. 4, lines 66 through col. 5, line 1 - Figure 2) and a sensing cavity (area contained within body member (24) and base plate (25), that surrounds sensor (10) - Figure 3);
         wherein the detector is arranged in the cavity (Figure 3);
      the analyzer further comprises a first membrane (20) being separate (membrane (20) is separate from the detector (10) - Figure 3);
membrane (20) covers the opening of the body member (24); and thus the sensing cavity - Figure 3); 
         wherein the first membrane is equipped for simplifying the composition of the complex gas mixture into a first gas mixture (membrane is pre-selective so as to allow certain organic vapors to pass; thus creating a first gas mixture - abstract and col. 2, lines 15-23;
         wherein the first membrane is capable of performing chemical and physical separation of the composition of the complex gas mixture (membrane physically allows organic vapors to pass through while chemically repelling water vapor - col. 2, lines 17-21 and col. 3, lines 13-65 - Figure 1); 
         wherein the first gas mixture comprises the first target compound (organic vapors allowed to traverse the membrane (20) contain smoke components - col. 4, lines 66-68); 
         wherein the first membrane is equipped to let the first gas mixture traverse through the first membrane into the sensing cavity (organic vapors allowed to traverse the membrane (20) contain smoke components that are detected - col. 4, lines 62-68); and 
         wherein the detector is equipped to detect the first target compound (col. 4, lines 65-68).

Figure 3).

   With respect to the limitations of claim 5, Abdelrahman et al. appear to further disclose that the sensing cavity comprises a detector housing (member body (24) provides a housing for the detector (10/11) as well as a providing a cavity to contain gas that has traversed the membrane (20)) with an opening, wherein the first membrane (20) is arrangeable in the opening (Figure 3); and/or the sensing cavity comprises a base part, wherein the first membrane (20) is fastenable to the base part and builds the sensing cavity together with the base part in a fastened state (member body (24) comprises an upper wall portion, which cooperates with an upper retaining plate (23) and fasteners to secure the membrane (20) across an opening of the member body to establish a sensing cavity - Figure 3).

   With respect to the limitations of claim 6, Abdelrahman et al. further disclose a separate second membrane (col. 2, lines 31-37), wherein the first membrane (col. 2, lines 15-30) is interchangeable with the second membrane (col. 2, lines 38-42),
      wherein the second membrane is equipped to close the sensing cavity (membrane (20) covers the opening of the body member (24); and thus the sensing cavity - Figure 3); 
         wherein the second membrane is equipped for simplifying the composition of the complex gas mixture into a second gas mixture (membrane is pre-selective so as to allow certain organic vapors to pass; thus creating a second gas mixture - abstract and col. 2, lines 15-23 - Additionally, Applicant has disclosed, page 8, lines 9-10, that the second target compound can be identical to the first target compound);
         wherein the first membrane is capable of performing chemical and physical separation of the composition of the complex gas mixture (membrane physically allows organic vapors to pass through while chemically repelling water vapor - col. 2, lines 17-21 and col. 3, lines 13-65 - Figure 1); 
         wherein the second gas mixture comprises a second target compound (organic vapors allowed to traverse the membrane (20) contain smoke components - col. 4, lines 66-68 - Applicant has disclosed, page 8, lines 9-10, that the second target compound can be identical to the first target compound); 
         wherein the second membrane is equipped to let the second gas mixture traverse through the second membrane into the sensing cavity (organic vapors allowed to traverse the membrane (20) contain smoke components that are detected - col. 4, lines 62-68); and 
         wherein the detector is equipped to detect the second target compound (col. 4, lines 65-68).

   With respect to the limitations of claim 9, Abdelrahman et al. further disclose that the first membrane (col. 2, lines 15-30) and the second membrane (col. 2, lines 31-37) are equipped to close the sensing cavity (membrane (20) covers the opening of the body member (24); and thus the sensing cavity - Figure 3).

certain organic vapors are presented to the detector for detection after passing through the membrane); and wherein the detector is equipped for detecting the concentration of the target compound (detectors detect concentration of an analyte or compound that the detector is functionalized or selective to detect).
 
   With respect to the limitation of claim 11, Abdelrahman et al. further disclose that the analyzer is equipped for detection of the target compound in the gas phase at a trace level (tin oxide gas sensors are capable of detecting organic vapors at a trace level).  

   With respect to the limitations of claim 12, Abdelrahman et al. further disclose that the first membrane and/or the second membrane is closing the sensing cavity (Figure 3), wherein a transition between the membrane and the sensing cavity is sealed (membrane (20) is sealed to the upper portion of the member body (24) using fasteners a seal, such as an O-ring (26)).

   With respect to the limitation of claim 13, Abdelrahman et al. further disclose that the first membrane respectively the second membrane comprises a microporous material, with a pore size comparable to the size of the target compound (membrane (20) is composed of a microporous material (col. 2, lines 38-42), whereby the pore size is comparable to the size of the target compound (target compound passes through pores to be detected by detector)). 

   With respect to the limitations of claim 15, Abdelrahman et al. further disclose that the target compound is a sulfuric compound, a ketone (acetone - col. 5, line 1), a hydrocarbon, an aldehyde (acrolein - col. 4, lines 66-68), a pnictogen hydride, and acid, and alcohol, and/or hydrogen.

   With respect to the limitations of claim 16, Abdelrahman et al. further disclose that the analyzer is equipped for use in air quality analysis (tobacco smoke is a known pollutant of environmental air); for use in environmental analysis (tobacco smoke is a known pollutant of environmental air); and/or for use in detection of explosives and other hazardous compounds (tobacco smoke is a known pollutant of environmental air and hazardous to human health).

   With respect to the limitations of claim 17, Abdelrahman et al. further disclose use of an analyzer for quality analysis (tobacco smoke is a known pollutant of environmental air); for environmental analysis (tobacco smoke is a known pollutant of environmental air); and/or for use in detection of explosives and other hazardous compounds (tobacco smoke is a known pollutant of environmental air and hazardous to human health).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 14-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,745,796 (Abdelrahman et al.) in view of JP 2008-180529 (Uno).
   With respect to the limitation of claim 2, Abdelrahman et al. disclose all of the limitations of claim base claim, claim 1, but fail to disclose that the first membrane comprises a pore size with a diameter maximally ten nanometers.
   Uno discloses a gas sensor comprising a housing (5) for enclosing a gas sensing element (2) with a gas sensing surface (3) (Figure 2).  An opening of the housing (5) is closed with a gas permeable membrane (4).  The gas permeable membrane is selective to only hydrogen and has a pore size of 0.3 nanometers or less (page 9, text lines 8-11).  Modifying Abdelrahman et al. to utilize a membrane with a fine pore size would have been obvious to one of ordinary skill in the art at the time of filing as a means of increasing the selectivity of the sensor by eliminating gases that cannot pass through the membrane.

   With respect to the limitation of claim 3, Abdelrahman et al. disclose all of the limitations of the base claim, claim 1, including an inlet, wherein the inlet is arranged such that the complex gas mixture is guided onto the membrane (20) closing the 
   Uno discloses a gas sensor comprising a housing (5) for enclosing a gas sensing element (2) with a gas sensing surface (3) (Figure 2).  An opening of the housing (5) is closed with a gas permeable membrane (4).  The housing (5) is further provided with an exit port (Ex) which is arranged in a non-axial orientation with respect to the inlet; and the membrane (4) is arrangeable between the inlet (area adjacent the top portion of housing opening) and outlet.  Modifying Abdelrahman et al. to utilize an outlet/exit would have been obvious to one of ordinary skill in the art as the time of filing as a means of increasing sensitivity by creating a pressure differential (page 9, lines 2-3).   

   With respect to the limitation of claim 14, Abdelrahman et al. disclose all of the limitations of the base claim, claim 1, including a metal oxide detector.  Abdelrahman et al. fail to disclose a metal oxide detector that is doped.
   Uno discloses a gas sensor comprising a housing (5) for enclosing a gas sensing element (2) with a gas sensing surface (3) (Figure 2).  The gas sensing element (2) is tin oxide (SnO2) and a sensor is doped with platinum (Pt) or palladium (Pd) (page 7, text lines 38-40).  Modifying the metal oxide sensor of Abdelrahman et al. with a doped metal oxide sensor would have been obvious to one of ordinary skill in the art at the time of filing as a way of increasing the selectivity to a particular target material.

acetone - col. 5, line 1) and an aldehyde (acrolein - col. 4, lines 66-68); but fail to disclose that the target compound is hydrogen.
   Uno discloses a gas sensor comprising a housing (5) for enclosing a gas sensing element (2) with a gas sensing surface (3) (Figure 2).  An opening of the housing (5) is closed with a gas permeable membrane (4).  The gas permeable membrane is selective to only hydrogen (abstract).  Modifying Abdelrahman et al. to utilize a membrane and detector to detect hydrogen would have been obvious to one of ordinary skill in the art at the time of filing as a means of detecting an explosive gas rapidly and reliably that has the smallest gas molecules (page 3, text lines 26-27).

   With respect to the limitation of claims 19 and 20, Abdelrahman et al. disclose all of the limitations of claim base claim, claim 1, but fail to disclose that the first membrane comprises a pore size with a maximum diameter of two or one nanometer.
   Uno discloses a gas sensor comprising a housing (5) for enclosing a gas sensing element (2) with a gas sensing surface (3) (Figure 2).  An opening of the housing (5) is closed with a gas permeable membrane (4).  The gas permeable membrane is selective to only hydrogen and has a pore size of 0.3 nanometers or less (page 9, text lines 8-11).  Modifying Abdelrahman et al. to utilize a membrane with a fine pore size would have been obvious to one of ordinary skill in the art at the time of filing as a means of increasing the selectivity of the sensor by eliminating gases that cannot pass through the membrane.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
   Prior art was not relied upon to reject claims 7-8 and 18; however, with the 112 rejections applied and the confusion as to what is being claimed, the Examiner cannot indicate allowability of the subject matter claimed in the above claims at this time.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
   The prior art disclose various gas analyzers that utilize a membrane or filter to provide selectivity to a gas detector within a contained space.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SEAN LARKIN whose telephone number is (571)272-2198. The examiner can normally be reached M-F 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL S LARKIN/Primary Examiner, Art Unit 2856